Order *166and judgment (one paper), Supreme Court, New York County (Edith Miller, J.), entered February 16, 1996, which, in a proceeding pursuant to CPLR article 78 challenging the rating guide used by respondents to grade the oral portion of Civil Service Examination No. 8564 for promotion to Battalion Chief, granted respondents’ motion to dismiss the petition as barred by res judicata, unanimously affirmed, without costs.
The petition was properly dismissed since the claims raised therein were either raised or could have been raised in Matter of Spadafora v White (Sup Ct, NY County, Aug. 24, 1995, Miller, J., index No. 8058/91), to which all petitioners herein were parties (see, Hyman v Hillelson, 79 AD2d 725, affd 55 NY2d 624). Concur—Sullivan, J. P., Milonas, Rosenberger and Rubin, JJ.